Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 1 of 22 PageID 4114




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

 MONTPELIER US INSURANCE COMPANY
 and MESA UNDERWRITERS SPECIALTY
 INSURANCE    COMPANY,   a  foreign                        CASE NO. 3:18-cv-01530-TJC-JRK
 corporation,

               Plaintiff,

 vs.

 PORTOFINO OF ST. AUGUSTINE, LLC;
 JOHNSON-GRAHAM-MALONE, INC.; OLD
 TOWN     VILLAGES     CONDOMINIUM
 ASSOCIATION, INC.; A.J. JOHNS, INC.;
 BRADCORP FLORIDA II, LLC; BUILDER
 SERVICES GROUP, INC.; HWZ, LLC f/k/a
 HOGE-WARREN-ZIMMERMAN CO.; JLH
 ELECTRIC SERVICES, LLC; STRANGE
 LATHING & PLASTERING, INC.; and
 STANLEY SMITH DRYWALL, INC.,

               Defendants.
                                                    /

                  PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                   AND INCORPORATED MEMORANDUM OF LAW

        Mesa Underwriters Specialty Insurance Company (“Mesa”) and Montpelier US Insurance

 Company (“Montpelier,” collectively “Plaintiffs”) pursuant to Fed. R. Civ. P. 56(a) move for

 summary judgment as follows:

                                          Relief Sought

        The Plaintiffs contracted with Portofino of St. Augustine LLC (“Portofino”) to insure

 solely those units owned by Portofino after the construction of certain condominiums were

 completed. In the underlying action, the Association is seeking to hold Portofino liable not as a

 unit owner but for the development and construction of the condominium project. The relevant

 policy endorsements are clear and unequivocal regarding the insurance provided – namely that




                                                                                  1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 2 of 22 PageID 4115

                                                                          CASE NO. 3:18-cv-01530-TJC-JRK


 coverage was limited to Portofino as an owner and to only certain designated areas. Accordingly

 the Plaintiffs are entitled to the entry of summary judgment.

                                   STATEMENT OF MATERIAL FACTS

 I.         Parties to the Instant Action

            1.       On December 31, 2018, Plaintiffs filed this action. (Doc. 1). Plaintiffs amended

 the complaint on January 30, 2019 (“Amended Complaint”).                         (Doc. 14). In the Amended

 Complaint, Plaintiffs sued Portofino, the named insured in the Mesa policy, Old Town Villages

 Condominium Association, Inc. (“Association”), the claimant in the Underlying Action,

 Johnson-Graham-Malone, Inc. (“JGM”), the general contractor Portofino hired to build the

 project and A.J. Johns, Inc. (“A.J. Johns”) 1, Bradcorp Florida II, LLC (“Bradcorp”), Buider

 Services Group, Inc. (“Builder Services”), HWC, LLC f/k/a Hoge-warren-Zimmerman Co.

 (“HWZ”), JLH Electric Services, LLC (“JLH Electric”), Strange Lathing & Plastering, Inc.

 (“Strange Lathing”) and Stanley Smith Drywall, Inc. (“Stanley Smith,”) collectively the

 “Subcontractors”) as defendants as the Subcontractors signed contracts requiring them to defend

 and indemnify Portofino. (Doc. 14 at ¶¶28, 38-40.) 2

 II.        Underlying Action

            2.       On November 25, 2015, the Association filed a Complaint in the Circuit Court in

 and for St. Johns County (“ Part One Underlying Complaint”). (Doc. 14-2 at pgs. 1-125). On

 January 15, 2018, the Association filed its Amended Complaint which added JLH, as well as

 others, as parties to the litigation by interlineation (“Underlying Amended Complaint,”




 1
     AJ Johns has been dismissed as a party to the action. (Doc. 91 at pg. 10, ¶4).
 2
     Portofino, JLH and Strange Lathing have been defaulted. (Docs. 33, 37 and 59),

                                                           2
                                                                                             1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 3 of 22 PageID 4116

                                                                       CASE NO. 3:18-cv-01530-TJC-JRK


 collectively with the Part One Underlying Complaint “Underlying Complaint”). (Doc. 14-2 at

 pgs. 126-173). 3

         3.       The Association sued Portofino based on alleged defects in the construction of

 the Project under four theories: breach of Fla. Stat. §718.203(1) statutory warranties (Count I);

 breach of duties under declaration (Count III); violations by the directors pursuant to

 §718.303(1) (Count IV), violations of the Florida Building Code Act (Count V), and violation of

 the building code. (Doc. 14-1, at pgs. 67-69, 72-74, 74-78, 78- 80 and ¶¶151-168).

         Construction of the Project

         4.       The Underlying Complaint alleges Portofino acquired the subject land on

 December 17, 2004. (Doc. 14-2 at pgs. 56, 142, ¶¶71, 247).

         5.       The Underlying Complaint alleges Portofino retained the services of JGM to act

 as general contractor as evidenced by the contract executed by Portofino and JGM (“Master

 Agreement”). (Doc. 14-2 at pgs. 56, 143, ¶¶77, 253; Doc. 14-3).

         6.       The Underlying Complaint alleges that the condominium consists of common

 elements and units. (Doc. 14-2 at pgs. 56, ¶¶78, 254; Doc. 14-3).

         7.       The Underlying Complaint alleges that all four phases of the Project were

 substantially completed and a certificate of occupancy was issued for the last building on or

 about April 26, 2007. (Doc. 14-2 at pgs. 57, ¶¶85, 261; Doc. 14-3).

         8.       The Initial Master Agreement designated the scope of construction as “Portofino

 Condominiums” located on State Road 16 in St. Augustine, Florida. (Doc. 14-3 at pg. 3).




 3
   The Underlying Amended Complaint contains a footnote that states: “[t]his pleading adds additional defendants to
 the above-style action pursuant to the operative Case Management Order. The prior Complaint filed on November
 25, 2015…stands over as to parties named therein. The numbering of this pleading continues from the Original
 Complaint. In addition, Count V is amended by interlineation.” (Doc. 14-2 at pgs. 126, fn. 1).


                                                         3
                                                                                                1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 4 of 22 PageID 4117

                                                                  CASE NO. 3:18-cv-01530-TJC-JRK


 Subsequent to the execution of the initial Master Agreement, Portofino and JGM executed

 additional agreements that designated the scope of construction as “Portofino/Old Town Villages

 Condominiums” located at 2083 SR 16 St. Augustine, FL. (the Initial Master Agreement as well

 as all amendments are collectively the “Master Agreement”) (Doc. 14-3 at pg. 56; Doc 14-4 at

 pg. 14).

         9.      Section 3.18 of the Master Agreement is entitled “Indemnification.” The

 indemnification section of the Master Agreement requires any subcontractor hired to perform

 work at the Project to indemnify Portofino. The indemnification provision also includes a

 requirement for the reimbursement of any attorney’s fees incurred by Portofino.

         10.     The Subcontractors, or their related entity, all contracted with JGM and

 participated in construction of the Project (“Subcontracts”). (Doc. 14-2 at pgs. 9, 12, 17, 23, 36,

 38, 136, ¶¶32, 35, 38, 49, 50, 84 and 237); (Doc. 14-6 at pgs. 32, 14-7 at pg. 35, 77, 110, 14-8 at

 pgs. 10, 31, 63, 96, 14-9 at pgs. 9, 42, 75, 95 and 14-10 at pgs. 14, 57). 4

         11.     The first paragraph of each of the Subcontracts states that the Master Agreement

 is “expressly incorporated by reference.” (Doc. 14-6 at pgs. 38; 14-7 at pgs. 38, 80, 113; Doc.

 14-8 at pgs. 34, 66, 99; Doc. 14-9 at 12, 45, 78, 98). Further, paragraph 2 of the Subcontracts

 contain the following reference to the Master Agreement:

            “Subcontractor agrees to be bound to [JGM] by the requirements, terms and
            conditions applicable to [JGM] under the [Master Agreement] between [JGM]
            and [Portofino].

 (Doc. 14-6 at pgs. 39; 14-7 at pgs. 38, 80, 113; Doc. 14-8 at pgs. 34, 66, 99; Doc. 14-9 at
 pgs. 12, 45, 78, 98

         12.     The Subcontracts also contain the following language regarding insurance:


 4
   The Subcontracts with JLH for Phase I and Phase II appear to have been inadvertently attached twice. The
 duplicates begin at Doc. 14-9, at pgs. 131 and continue through Doc. 14-10.

                                                     4
                                                                                         1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 5 of 22 PageID 4118

                                                                      CASE NO. 3:18-cv-01530-TJC-JRK


         “Additional insured endorsement: The Bodily Injury and Property Damage
         Liability policies shall include a provision or endorsement naming both
         [Portofino] and [JGM] and their officers and employees as additional insured with
         respect to liabilities arising out of the Subcontractor’s performance of the work
         under this Contract…”

 (Doc. 14-7 at pgs. 48; 90; 14-8 at pgs. 10, 44, 76, 109; Doc 14-9 at pgs. 21, 55, 88, 103

         13.      Further, the Subcontracts included requirements for the Subcontractors to

 indemnify JGM and hold it harmless. (Doc. 14-7 at pg. 48, ¶64; Doc. 14-8 at pgs. 10, 44, 76,

 109; Doc. 14-9 at pgs. 21, 55, 88, 103

         14.      Construction was completed by April 26, 2007, as evidenced by the issuance of

 the last certificate of occupancy. (Doc. 14-2 at pgs. 58, 144,¶¶85, 261).

         Creation of the Association

         15.      Portofino created the Association on June 21, 2006 (Doc. 14-2 at pgs. 57, 142,

 ¶¶73, 75, 249, 251). Portofino began submitting the Project to condominium ownership on

 October 12, 2006 when it filed the Declaration of Condominium. A true and correct certified

 copy of the Declaration of Condominium is attached as Composite Exhibit “A.” 5

         16.      The Declaration states that Portofino submitted certain described real property “to

 the condominium form of ownership in the manner provided for” in the Florida Statutes. See Ex.

 A, at pg. 1, §1.1.

         17.      The Declaration defines “unit” to mean a part of the condominium property that is

 subject to exclusive ownership as described in paragraph 3.4 of the Declaration and the “unit

 owner” as the record owner of legal title to the condominium parcel. See id, at pg. 3.




 5
   Attached to the Underlying Complaint as Exhibit “S” are excerpts of the Declaration of Condominium. Therefore,
 the Plaintiffs are attaching the complete certified copy of the Declaration of Condominium and they ask that the
 Court take judicial notice of same. See Fed. R. Evi. 201(b).


                                                        5
                                                                                              1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 6 of 22 PageID 4119

                                                               CASE NO. 3:18-cv-01530-TJC-JRK


        18.     The Declaration differentiates the “Common Elements” from “Limited Common

 Elements.” See id, at pgs. 5-6.

        19.     Common Elements include: “[e]asements through [individual units] for conduits,

 pipes, ducts, plumbing, wiring, and other facilities that furnish Utility Services…[t]he

 foundation, load bearing walls, structural slabs, columns, girders, beams, and other components

 contributing to the support of the building, and exterior walls, doors, windows and glass.

 .stairways, entrances and exits.” (“Common Areas”) See id, at pgs. 5-6, §3.5.

        20.     Limited Common Elements are specifically designated areas that are “for the

 exclusive benefit of a particular Unit appurtenant to each” designated item. See id, at pg. 6, §3.6.

        21.     Pursuant to the Declaration of Condominium, when the Association was created,

 the Association assumed responsibility for the Common Areas. See Ex. A at pg. 23, §5.1.

 Specifically, the Association became responsible for the “protection, maintenance, repair and

 replacement” of the Common Areas except for the Limited Common Elements. See id, at pgs.

 23-24, §5.

        Allegations regarding defects of the Project

        22.     In the Underlying Complaint, the Association alleges Portofino is “responsible for

 the construction defects” within the Project. (Doc. 14-2 at pg. 5, ¶11).

        23.     The particular areas alleged to have defects include “common elements…, the

 roof and structural components of numerous buildings or other improvements, windows, site

 improvements, openings and/or through wall penetrations, and commonly used facilities.” (Doc.

 14-2 at pgs. 4, 127, ¶¶5, 216).

        24.     Specifically, the Underlying Complaint lists certain construction defects. (Doc.

 14-2 at pgs. 59-68, 145-153, ¶¶91, 267). The Association generally alleges these defects caused

 property damage to various areas of the Project including individual units. (Doc. 14-2 at pgs. 59-

                                                  6
                                                                                    1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 7 of 22 PageID 4120

                                                              CASE NO. 3:18-cv-01530-TJC-JRK


 68, 145-153, ¶¶91, 267). The Underlying Complaint also attempts to state a cause of action

 against Portofino related to Portofino’s control of the Board of Directors of the Association and

 damage related to construction of the Project. (Doc. 14-2 at pgs. 68-70, 154-156 at ¶¶94-108,

 270-284).

        25.     The Underlying Complaint also alleges damage caused by water intrusion and

 “related deterioration.” (Doc. 14-2 at pg. 69, ¶100).

 III.   Insurance Policies

        26.     Beginning in December 2008, the Plaintiffs entered into five successive contracts

 of insurance with Portofino: (1) Policy No. MP0009006000006, which was in effect from

 December 22, 2008 to December 22, 2009 (“the 2008 - 2009 Policy”); (2) Policy No.

 MP0009006000206, which was in effect from December 22, 2009 to December 22, 2010 (“the

 2009 – 2010 Policy”); (3) Policy No. MP0009006000574, which was in effect from December

 22, 2010 to December 22, 2011 (“the 2010 – 2011 Policy”); (4) Policy No. MP0009006000934,

 which was in effect from December 22, 2011 to December 22, 2012 (“the 2011 – 2012 Policy”);

 and (5) Policy No. MP0009006001320, which was in effect from December 22, 2012 to

 December 22, 2013 (“the 2012 – 2013 Policy”) (collectively, the “Policies”). (Doc. 14-1). See

 the Declaration of Deneen Dallago attached as Exhibit “B.”

        27.     All five Policies contain the following pertinent provisions:

                2.      Exclusions
                        This insurance does not apply to:

                        j.     Damage to Property

                               “Property damage” to:

                               (1)     Property you own, rent or occupy, including any
                                       costs or expenses incurred by you, or any other
                                       person, organization or entity, for repair,
                                       replacement,    enhancement,       restoration  or

                                                  7
                                                                                  1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 8 of 22 PageID 4121

                                                               CASE NO. 3:18-cv-01530-TJC-JRK


                                       maintenance of such property for any reason,
                                       including prevention of injury to a person or
                                       damage to another’s property;

                                (2)    Premises you sell, give away or abandon, if the
                                       “property damage” arises out of any part of those
                                       premises; …

                                                 ***

 (Doc. 14-1 at pgs. 25, 71, 117, 167, 217).

                 SECTION V – DEFINITIONS

                 13.“Occurrence means an accident, including continuous or repeated
                     exposure to substantially the same general harmful conditions.

                 14. “Property damage” means:
                        a. Physical injury to tangible property, including all resulting loss
                        of use shall be deemed to occur at the time of the physical injury
                        that caused it;…
                                                 ***

 (Doc. 14-1 at pgs. 35, 81-82, 127-128, 177-178, 227-228).

        Endorsements

        28.      All five Policies also contain the following endorsement:

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            Non-Stacking of Limits Endorsement
              Two or More Coverage Forms, Coverage Parts or Policies Issued by Us

 This endorsement modifies insurance provided under the following:

 ALL COVERAGE FORMS OR COVERAGE PARTS PROVIDING LIABILITY COVERAGE

 If any Coverage Form, Coverage Part or Policy issued to you by us or any company affiliated
 with us apply to the same claim for damages, the maximum Limit of Insurance for Liability
 Coverage under all of the Coverage Forms, Coverage Parts or Policies shall not exceed the
 highest applicable Limit of Insurance available under any one Coverage Form, Coverage Part of
 Policy.

 This endorsement does not apply to Coverage Form, Coverage Part or Policy issued by us or an
 affiliated company specifically to apply as excess insurance over the Policy.


                                                  8
                                                                                    1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 9 of 22 PageID 4122

                                                             CASE NO. 3:18-cv-01530-TJC-JRK


                  All other terms and conditions of this policy remain unchanged.

 (Doc. 14-1, pgs. 10, 56, 102, 152, 200).

        29.     All five Policies contain the following Designated Premises Endorsement:

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      LIMITATION OF COVERAGE TO DESIGNATED PREMISES OR PROJECT

 This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                         SCHEDULE

 Premises:

 [The specific premises designated in each individual Policy are detailed below.]

 Project:

 [No “project” is designated in any of the five Policies.]

 (If no entry appears above, information required to complete this endorsement will be shown in
 the Declarations as applicable to this endorsement.)

 This insurance applies only to “bodily injury”, “property damage”, “personal and advertising
 injury” and medical expenses arising out of:

 1. The ownership, maintenance or use of the premises shown in the Schedule and operations
 necessary or incidental to those premises; or

 2. The project shown in the Schedule.

 (Doc. 14-1 at pgs. 40, 86, 132, and182, 233).

        30.     The 2008-2009 Policy lists a premium basis exposure of 104 units for which an

 annual premium of $5,408.00 was charged to Portofino. (Doc. 14-1 at pg. 14).

        31.     The 2009-2010 Policy lists a premium basis exposure of 99 units for which an

 annual premium of $4,455.00 was charged to Portofino (Doc. 14-1 at pg. 60).

        32.     The 2010-2011 Policy lists a premium basis exposure of 96 units for which an

 annual premium of $4,320.00 was charged to Portofino. (Doc. 14-1 at pg. 106).

                                                  9
                                                                                    1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 10 of 22 PageID 4123

                                                              CASE NO. 3:18-cv-01530-TJC-JRK


        33.     The 2011-2012 Policy lists a premium basis exposure of 88 units for which an

 annual premium of $3,960.00 was charged to Portofino. (Doc. 14-1 at pg. 154).

        34.     The 2012-2013 Policy lists a lists a premium basis exposure of 33 units for which

 an annual premium of $1,485.00 was charged to Portofino. (Doc. 14-1 at pg. 203).

        35.     The five Policies include a business description of either “owned condominium

 units” or “condominiums.” (Doc. 14-1 at pgs. 4, 14, 50, 60, 96, 106, 146, 154 and 203).

        36.     The Declarations include a Schedule of Forms and Endorsements that expressly

 references Form CG 21 44 07 98, the Designated Premises Endorsement. (Doc. 14-1 at pgs. 5,

 51, 97, 147, 195).

                                   MEMORANDUM OF LAW

 I.     Applicable Legal Standards

         A.      Summary Judgment Standard

        “A district court properly grants summary judgment when there is no genuine dispute as

 to any material fact and the moving party is entitled to judgment as a matter of law.” Hegel v.

 First Liberty Ins. Corp., 778 F.3d 1214, 1219 (11th Cir. 2015). “Because federal jurisdiction

 over this matter is based on diversity, Florida law governs the determination of the issues on this

 appeal.” State Farm Fire and Cas. Co. v. Steinberg, 393 F.3d 1226, 1230 (11th Cir. 2004).

         B.      Duty to Defend Standard

        “Under Florida law, the determination of an insurer’s duty to defend falls under the so-

 called ‘eight corners rule,’ the name of which refers to the four corners of the insurance policy

 and the four corners of the underlying complaint.” Addison Ins. Co. v. 4000 Island Blvd. Condo

 Ass’n, 721 Fed. Appx. 847, 854 (11th Cir. 2017). Thus, with certain exceptions, the parties are

 bound by the allegations in the underlying action. Id., quoting Jones v. Fla. Ins. Guar. Ass’n,

 Inc., 908 So. 2d 435, 442–43 (Fla. 2005).

                                                 10
                                                                                   1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 11 of 22 PageID 4124

                                                             CASE NO. 3:18-cv-01530-TJC-JRK


         C.      Interpretation of Insurance Contracts

         “Florida law provides that insurance contracts are construed in accordance with the plain

 language of the policies as bargained for by the parties.” Auto-Owners Ins. Co. v. Anderson, 756

 So. 2d 29, 34 (Fla. 2000). “Because courts assume that the parties intended each provision to be

 relevant, courts must avoid a construction that does not give all portions of the policy meaning

 and effect.” International Insurance Co. v. Johns, 874 F.2d 1447, 1456 (11th Cir. 1989).

 II.     The Designated Premises Endorsement Precludes Coverage

         Each of the Policies includes a Designated Premises Endorsement, which states that the

 “insurance applies only to …‘property damage’… arising out of: …the ownership, maintenance

 or use of the premises….and operations necessary or incidental to those premises.” (SMF at

 ¶29).

         Courts, when construing similar provisions, have limited coverage solely to specific

 locations. For example, in Union American Ins. Co. v. Haitian Refugee Center/Sant Refijie

 Ayisyin, Inc., 858 So. 2d 1076 (Fla. 3d DCA 2003) the Court not only enforced but explained the

 purpose of a designated premises endorsement.         In that case, Union American sought a

 declaratory judgment that it had no duty to defend or indemnify its insured in connection with an

 incident which involved the shooting death at a street rally sponsored by its insured a mile from

 the insured’s headquarters (the designated premises). The Court of Appeals reversed the trial

 court’s determination that the policy provided coverage for the incident, determining that a

 designated premises endorsement similar to the ones in the Mesa Policies precluded coverage.

 The court observed:

                It is undisputed, although allegedly in part because of the failure of the
                Center to provide adequate security at the rally, that the wrongful death
                involved in this case occurred at a location far removed from, and in a
                manner unrelated to, the Center described in the policy…. In these
                circumstances and applying the clear language of the policy as we are

                                                11
                                                                                  1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 12 of 22 PageID 4125

                                                               CASE NO. 3:18-cv-01530-TJC-JRK


                bound to do, we hold, in accordance with the authorities interpreting what
                amounts to a “designated premises policy” such as this one, that there is
                no coverage as a matter of law.

 Id. at 1077-1078 (internal citations omitted). The Court determined the policy at issue, although

 entitled a commercial general liability policy, was converted into “the equivalent of a premises

 or owner’s, landlord’s and tenant’s (OL & T policy)” by the Endorsement. Id. at 1078, n. 1.

        In Musselwhite v. Fla. Farm Gen. Ins. Co., 273 So. 3d 251 (1st DCA 2019), the policy

 contained a designated premises endorsement with a schedule listing a specific location and with

 a business description of “FEED/GRAIN/HAY DEALER.” Id at 252, 256. Upon review, the

 court enforced the business description in that policy finding that the policy did not provide

 coverage for well drilling operations that were not necessary or incidental to the business

 conducted on the premises – a feed store – where the policy described the business as a

 "FEED/GRAIN/HAY DEALER." The court, after surveying all of the key prior Florida and

 federal cases discussing the designated premises endorsement, observed that the plain or

 ordinary meaning of this description is the sale of animal feed and not the insured’s drilling

 operations even though they were conducted from the same premises.

        Similarly, here, the plain and ordinary meaning of “owned condominium units,” or

 “condominiums” means the units themselves and losses arising from ownership, maintenance or

 use of those units; not Portofino’s alleged liability as the developer of the project. Accordingly,

 as was the case in Musselwhite, the development and administration of the Project prior to

 turnover, is not “necessary or incidental” to the ownership of specific units.

        The significance of the total premium charged and the reduction of that premium over the

 five years Mesa insured Portofino also establishes there is no coverage under the Mesa Policies.




                                                  12
                                                                                   1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 13 of 22 PageID 4126

                                                                  CASE NO. 3:18-cv-01530-TJC-JRK


 In Parliament Ins. Co. v. Bryant, 380 So. 2d 1088, 1089 (Fla. Dist. Ct. App. 1980), the court

 upheld the Designated Premises Endorsement of that insurance policy noting:

                 We find that the clear and unambiguous language of the exclusion clause
                 works to provide a limitation of coverage that is, to exclude coverage for
                 situations where the insured was engaged in activities away from the
                 insured's premises. It is undisputed that the accident occurred miles away
                 from the premises; and also since it is evident that the policy we are
                 examining is a premises liability policy, not a general liability policy, and
                 that the very wording of the policy sets out that the premium base was the
                 5,000 square feet of land upon which the marine company conducted its
                 business, we see no ambiguity. We believe that the appellee has been
                 attempting to convert the policy from a designated premises policy to a
                 general liability policy covering all activities related to boat sales
                 regardless of where and how they occur. In so doing, the court would have
                 to delete not only the exclusionary (or limitation) clause but also crucial
                 wording used in the insuring clause.

 Id. at 1089.

         See also Certain Interested Underwriters at Lloyd’s London, etc. v. Halikoytakis, No. 8:09-CV-

 1081-T-17TGW, 2011 WL 1296816 (M.D. Fla. Mar. 31, 2011 (holding that designated premises

 endorsement of landlord/tenant policy 6 precluded coverage for loss, which occurred on sidewalk across

 from insured’s premises), aff’d, 444 Fed. Appx. 328 (11th Cir. 2011); Home Ins. Co., etc. v. Phillips, 815

 F. Supp. 1471, 1474 (S.D. Fla. Mar. 1993) (holding that premises liability policy did not cover injuries

 resulting from occurrences outside of the insured premises, “because the actions taken on the premises

 were not an immediate cause of the defendants’ injuries.”).

         In Halikoytakis, the Court noted the relatively small amount of the premium indicated a

 “restricted risk” for the insurance company. Id at *20. Specifically, the Court ruled that the expansive

 coverage territory language stated elsewhere in the policy was necessarily limited by the inclusion of an

 endorsement limiting coverage to certain locations as reflected in the relatively small amount of the

 premium. See id at *19-20. Here, each of the Policies contain a Designated Premises Endorsement that


 6
   The supplemental declarations included a business description which designated a specific address and
 included a business description as Property Owner/Lessor Risk only. Id. at *6. Thus, the policy was not
 intended to be a CGL policy.

                                                    13
                                                                                         1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 14 of 22 PageID 4127

                                                                  CASE NO. 3:18-cv-01530-TJC-JRK

 specifically limited the Plaintiffs’ risk to the condominium units and property damage that arises out of

 the ownership, maintenance or use of those units and operations necessary or incidental to those units..

 (SMF at ¶29). Further, the decreasing amount of the annual premiums clearly indicates the limited risk

 undertaken by the Plaintiffs to only those units. (SMF at ¶¶ 30-34). To reach any other result would be

 contrary to Musselwhite and Halikoytakis. See Musselwhite, 273 So. 3d 251; Halikoytakis, 2011 U.S.

 Dist. LEXIS 39807 at *20.

         The few cases that have not enforced the Designated Premises Exclusion have found

 policies issued by those insurers in those cases ambiguous and lacking in a clear intention to

 limit the insurer’s exposure. That is not the case here. Each of the Policies indicates a clear

 attempt by the parties to limit coverage to certain limited locations and the activities arising from

 those locations in a number of ways. First, each of the Declarations notes that the business

 description of Portofino is either: “Owned Condominium Units,” or “Condominiums” as

 opposed to developer or builder. (SMF at ¶35). Second, the Declarations include a Schedule of

 Forms and Endorsements that expressly references Form CG 21 44 07 98, the Designated

 Premises Endorsement. (SMF at ¶36). This endorsement supersedes and controls to the extent it

 conflicts with main policy form. Ross Neely Sys., Inc. v. Occidental Fire & Cas. Co., 196 F.3d

 1347, 1350 (11th Cir. 1999). Third, the Policies were purchased after the Project was completed

 which is precisely when Portofino first had exposure for losses that could have taken place in

 completed, but unsold units. Fourth, the premiums that were assessed annually were tied to the

 number of units owned by Portofino, which is consistent with the limiting coverage under the

 Policies to the individual units owned by Portofino and the property damage arising out of those

 units. (SMF at ¶¶30-34). Fifth, the amount of the premium clearly reflects the intent of the

 parties to insure the corresponding number of units and nothing else. For the foregoing reasons,




                                                    14
                                                                                        1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 15 of 22 PageID 4128

                                                                 CASE NO. 3:18-cv-01530-TJC-JRK


 the Policies demonstrate an unambiguous intention of the contracting parties to limit coverage

 solely to the designated locations in the Policies -- the individual units still owned by Portofino.

        As noted above, the Designated Premises Endorsements mandate that the “property

 damage” “aris[e] out of” the “ownership, maintenance or use of” the specific locations. (SMF at

 ¶32). In other words, for coverage to exist, the “property damage” must also arise out of the

 ownership, maintenance or use of the units specifically owned by Portofino for coverage to exist.

 It is clear from the underlying allegations that the Association seeks damages from Portofino’s

 role as the developer as opposed to damages arising from the ownership, maintenance or use of

 the Portofino-owned units. For example, the Association seeks to hold Portofino liable for

 damages related to the breach of warranties by the entities that actually performed the work to

 construct the Project and for the failure to comply with the applicable building codes. (SMF at

 ¶3). The Association also seeks to recover damages from Portofino related to Portofino’s control

 of the Board of Directors of the Association. (SMF at ¶3). While the Association makes

 reference to Portofino owning specific units, those allegations do not include any assertions of

 “property damage” arising from Portofino’s ownership, maintenance, or use of those units. (Doc.

 14-2 at pg. 74, ¶132). For instance, in Count I, the Underlying Complaint begins the allegations

 by stating: “[Portofino] is liable as the developer…,” not as an owner of individually designated

 specific units. (Doc. 14-2 at pg. 68, ¶96). Similarly, Count III states: “[Portofino], by virtue of its

 control of the board of directors of the Association…” and then proceeds to enumerate ways in

 which the Association believes Portofino should have acted while Portofino controlled the board

 of directors. (Doc. 14-2 at pg. 73, ¶127).

        For coverage to exist, the Association’s claims must arise from the ownership,

 maintenance or use of the units they owned or operations necessary or incidental to those



                                                   15
                                                                                       1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 16 of 22 PageID 4129

                                                              CASE NO. 3:18-cv-01530-TJC-JRK


 specific units. See Musselwhite, 273 So. 3d at 254. It stretches credulity to find that Portofino’s

 prior actions as the developer in hiring a general contractor and creating and running that

 association were in any way related to Portofino’s ownership, maintenance and use of units it

 owned before they were sold. For these reasons, coverage is precluded by the Designated

 Premises Endorsement and the Court should grant summary judgment in the Plaintiffs’ favor.

 III.   In the Alternative the Damage to Property Exclusion Precludes Coverage

        If the Court does not apply the Designated Premises Endorsement; the damage to

 property exclusion precludes coverage to property Portofino owned, rented or occupied. Under

 the Declaration of Condominium, Portofino owned or occupied the common areas as well as

 the individual units. When interpreting this exclusion, this District has determined that “[t]he

 owned property exclusion is unambiguous” and “specifically excludes coverage for damage to

 property owned by the named insured.” Nationwide Mut. Fire Inc. Co. v. Cypress Fairway

 Condo. Ass’n, Case No.: 6:13-cv-1565-TBS, 2015 U.S. Dist. LEXIS 96196 at *6 (M.D. Fla. Jul.

 23, 2015) (finding that Nationwide had no duty to defend their insured for property damage to

 properties that the insured previously owned and sold after construction).

        In Cypress, the named insured developed property and subsequently sold the project to

 another entity. See id at *2. Subsequent to the sale, the condominium association, on behalf of

 the owners, filed suit and sought to recover for property damage that predated the sale. See id.

 Upon review, the Court noted that the subject policies were designed to “cover liability for

 personal injury or property damage arising out of the policy holder’s business activities.” Id at

 *1. Further, the Court noted the damage to property exclusion “excludes coverage for damage to

 property owned by the named insured.” Id at *6. Accordingly, the Court stated that the

 insurance carrier had no duty to defend or indemnify the named insured for property damage that

 arose while the insured owned the property. See id.

                                                 16
                                                                                   1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 17 of 22 PageID 4130

                                                              CASE NO. 3:18-cv-01530-TJC-JRK


         Like the insured in Cypress, Portofino previously owned and developed a condominium

 property that became the subject of a construction defect case. See Cypress Fairway Condo

 Ass’n, 2015 U.S. Dist. LEXIS 96196 at *1; (SMF at ¶¶3-7). The policy language in Cypress is

 identical to the policy language in the Policies. See id at *5-6; (SMF at ¶28). Accordingly, this

 Court should find the property damage exclusion applies and precludes coverage as it is

 uncontroverted that Portofino owned or occupied the property and that the Association is seeking

 damages for property damage to repair, restore or maintain that property.

 IV. There is only One Occurrence

         Should the Court find coverage, then the court should also find there is only one

 occurrence limiting Mesa’s exposure to the per occurrence limit of $1 million as opposed to the

 aggregate limit of $2 million. The Policies define “occurrence” to mean “an accident, including

 continuous or repeated exposure to substantially the same general harmful conditions.” (SMF at

 ¶30). Florida follows the “cause theory” when determining the number of occurrences alleged to

 have occurred. See Koikos v. Travelers Ins. Co., 849 So. 2d 263, 268 (Fla. 2003). The “cause

 theory” directs the Court’s review to the actual “cause of the injuries, rather than” the effect of

 the injuries. Id.

         Here, the cause of the alleged damages is solely related to Portofino’s actions as the

 developer. Although no Florida court has determined the number of occurrences when a

 developer is sued for construction defects, the court in Chartis Specialty Ins. Co. v. Am. Constrs.

 Inc. Co. Risk Retention Group, No. 3:13-cv-01669, 2014 U.S. Dist. LEXIS 110968 at *12-13 (D.

 Or. Aug. 12, 2014), applying the cause theory held there is only one occurrence. In Chartis, an

 insurer issued a commercial general liability policy to a developer which defined an occurrence

 as “‘a happening, event, or accident, including continuous or repeated exposure to substantially

 the same general harmful conditions.’” Id at *2. After development of a condominium project,

                                                 17
                                                                                   1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 18 of 22 PageID 4131

                                                                CASE NO. 3:18-cv-01530-TJC-JRK


 the condominium association sued the developer for property damage, alleging the developers

 “failed in their duties as developers to build the project free from defects.” Id at *3. The suit also

 alleged the association failed to “adequately investigate and ensure that the defects, resultant

 leaks, and property damage were properly and sufficiently repaired.” Like here, there were many

 alleged defects including, in Chartis, problems with the garage, roofs, installation and repair of

 the concrete waterproofing system and failure to properly construct sufficient control joints. As

 to each defect, there were also multiple causes. In finding one occurrence the court observed:

        In this case, to find the ultimate facts forming the basis for the settlement, we
        must look to the allegations in the underlying lawsuit and any evidence developed
        in defending or supporting those allegations. The allegations themselves assert the
        cause of the property damage was the Developers' failure to ensure the
        Meriwether was properly developed, and not that the Developers negligently
        performed any of the work themselves. The Owners' Association sued only the
        Developers, and only for their failure as developers and not as contractors or
        subcontractors. In sum, the only plausible interpretation of the language in the
        Chartis Policy is that the property damage at the Meriwether Condominium
        Complex was caused by a single occurrence as a matter of law.

        The language of the Chartis policy is identical to the Mesa Policies and the facts of the

 two cases are remarkably similar. Although the developer in Chartis was sued for many defects

 and its failure to build, maintain and repair the property, all of these acts of alleged negligence

 were performed in the Chartis’ insured’s single role of the developer making the immediate

 cause of the loss to the associations in both cases a singular occurrence -- the failure of the

 developer to perform its role as the developer. The same is true in this case.

        Although the Master Agreement indicates Portofino undertook the development of one

 project, albeit it in phases, the Master Agreement still contemplated one complex. (SMF at ¶8).

 Additionally, since each cause of action alleged stems from the one act of Portofino’s

 development of the Project, regardless of the number of phases, there is still one occurrence.

 (SMF at ¶3); See, Southern International Corp. v. Poly-Urethane Industries, Inc., 353 So. 2d


                                                  18
                                                                                      1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 19 of 22 PageID 4132

                                                               CASE NO. 3:18-cv-01530-TJC-JRK


 646, 648 (Fla. 3d DCA 1977) (finding that although a contractor performed work on multiple

 units, because the units were within the same condominium complex, the one occurrence limit of

 the contractor’s commercial general liability policy applied). Accordingly, just as in Chartis,

 there is one occurrence and if there is coverage, that coverage is limited to the per occurrence

 limit of $1 million.

 V.     The Non Stacking of Limits Endorsement Limits coverage to One Policy

        To the extent coverage exists, the Non-Stacking of Limits Endorsement limits coverage

 for “the same claim for damages” to the highest applicable limits of liability under any one

 Coverage Form, Coverage Party, or policy that may apply. (Doc. 14-1, pgs. 10, 56, 102, 152,

 200). The definition of the word claim according to Black’s Law Dictionary (On Line 2d. ed.) is

 a “legal assertion; a legal demand; Taken by a person wanting compensation, payment, or

 reimbursement for a loss under a contract, or an injury due to negligence”. Here, there is only

 one claim by the Association since the Association filed a single suit for payment.

        This endorsement, commonly known as an “Anti-Stacking Endorsement,” has been

 upheld in Florida. See e.g., Hartford Ins. Co. v. BellSouth Telecomms., Inc., 824 So. 2d 234, 238

 (Fla. 4th DCA 2002) (holding that an anti-stacking clause in CGL policy was unambiguous,

 limiting coverage provided by affiliated insurance carriers for the same accident to per accident

 limit of one million dollars under either policy but not both).

        Here the damages alleged in the Underlying Complaint all stem from the development of

 the Project. (SMF at ¶19). Regardless of the number of theories of relief raised by the

 Association, the Association seeks damages arising from the development of the Project. (SMF

 at ¶3). That is one claim and accordingly, the Court should apply the clear and unambiguous

 terms of the Anti-Stacking Endorsement and limit the coverage available, should the Court find

 coverage exists, to only one of the Policies. See Black’s Law Dictionary.

                                                  19
                                                                                   1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 20 of 22 PageID 4133

                                                               CASE NO. 3:18-cv-01530-TJC-JRK


 VI.    The Subcontractors Owe a Duty to Defend Portofino

        On February 15, 2005, Portofino and JGM executed the Master Agreement which

 included a section that required the subcontractors to indemnify Portofino which included a

 requirement for the reimbursement of any attorney’s fees incurred by Portofino. (SMF at ¶9).

 Subsequently, JGM executed contracts with each of the Subcontractors. The first paragraph of

 JGM’s contracts with Subcontractors incorporated the Master Agreement and required the

 Subcontractors to name both Portofino and JGM as additional insureds “with respect to liabilities

 arising out of the Subcontractor’s performance of the work under this Contract…” These

 contract documents clearly evidence an intent for liability for “property damage” to be borne by

 the Subcontractors and by extension their insurance carriers. There is no contrary evidence.

        To avail itself of the indemnification provisions contained in the subcontracts, Mesa as

 Portofino’s insurer must show that JGM and the Subcontractors intended to benefit Portofino and

 by extension its insurer Mesa as third-party beneficiaries. The contracts themselves clearly show

 such an intent. The law is clear that incorporation by reference of one agreement naming a party

 into a second agreement between other parties, is typically sufficient to bestow third-party

 beneficiary status upon a party. See FDIC v. Amos, Case No.: 3:12-cv-548-MCR/EMT, 2015

 U.S. Dist. LEXIS 18107 at *28 (N.D. Fla. Mar. 23, 2015) (noting that incorporating a document

 by reference was sufficient to grant third-party beneficiary status upon a third-party such that the

 third-party could enforce the contract terms).

        The Subcontracts are clear on their face that the parties intended to benefit Portofino as

 indicated by the direct reference to Portofino and the incorporation of contract terms including

 those beneficial to Portofino into the Subcontracts. Moreover, the insurance requirements of the

 Subcontracts directly referenced Portofino and required the Subcontractors to act for the benefit

 of Portofino by naming Portofino as an additional insured. There is no contrary evidence.

                                                  20
                                                                                    1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 21 of 22 PageID 4134

                                                               CASE NO. 3:18-cv-01530-TJC-JRK


        Not only do the Subcontracts indicate an intention to shift liability to the Subcontractors,

 the insurance requirements and indemnification provisions when read together evidence an intent

 to shift liability to the Subcontractors’ insurance carriers. See Maplewood Partners, L.P., 654

 Fed. Appx. 466 at *4-5 (quoting Aetna Ins. Co. v. Fid. Cas. Co. of N.Y., 483 F.2d 471, 473 (5th

 Cir. 1973) First, in Maplewood Partners, L.P. v. Indian Harbor Ins. Co., 654 Fed. Appx. 466 at

 *1 (11th Cir. 2016), the purpose of indemnification language in contracts is to shift liability to

 another party and their insurance carrier when they have insurance); Travelers Prop. Cas. Co. of

 Am. V. Amerisure Ins. Co., 161 F. Supp. 3d 1133, 1136 (N.D. Fla. 2015) (In determining is

 someone qualifies an additional insured it is proper to rely upon requirements of a contract

 deemed to be incorporated into the contract between the general contractor and the subcontractor

 to interpret the scope of the insurance obtained on the general contractor’s behalf).

        Here, there is no issue of fact that JGM and Portofino intended the Subcontractors to

 bear the liability for property damage they caused. This is established          by the numerous

 references to Portofino and JGM in the contract documents. As the insurer of Portofino, Mesa is

 entitled to judgment in its favor that the Subcontractors must indemnify Portofino.

                                          CONCLUSION

        The insurance policies in this matter are unequivocal – coverage is not available to

 Portofino. Alternatively, should the court find that coverage that coverage is limited to a single

 occurrence under one policy.

        WHEREFORE, Mesa Underwriters Specialty Insurance company and Montpelier US

 Insurance Company respectfully request that this Court grant summary judgment in their favor

 and grant such other relief as the Court deems just and proper.




                                                 21
                                                                                     1007915\304812094.v1
Case 3:18-cv-01530-TJC-JRK Document 100 Filed 12/06/19 Page 22 of 22 PageID 4135

                                                           CASE NO. 3:18-cv-01530-TJC-JRK


                                                    HINSHAW & CULBERTSON LLP

                                                    /s/ Siobhan E. P. Grant
                                                    RONALD L. KAMMER
                                                    Florida Bar No. 360589
                                                    rkammer@hinshawlaw.com
                                                    EDWARD T. SYLVESTER
                                                    Florida Bar No. 0051612
                                                    esylvester@hinshawlaw.com
                                                    SIOBHAN E. P. GRANT
                                                    Florida Bar No. 68892
                                                    sgrant@hinshawlaw.com
                                                    2525 Ponce de Leon Boulevard, 4th Floor
                                                    Coral Gables, FL 33134
                                                    Telephone: 305-428-5118
                                                    Facsimile: 305-577-1063


                                CERTIFICATE OF SERVICE

        I hereby certify that on December 6, 2019, I electronically filed the foregoing with the

 Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to

 all counsel of record.



                                                    /s/ Siobhan E. P. Grant
                                                    SIOBHAN E. P. GRANT




                                               22
                                                                                1007915\304812094.v1
